                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRIAN J. KAREM,                                :
                                               :
       Plaintiff,                              :      Civil Action No.:     19-2514
                                               :
       v.                                      :      Re Document No.:      2
                                               :
DONALD J. TRUMP and                            :
STEPHANIE A. GRISHAM,                          :
                                               :
       Defendants.                             :

                                          ORDER

               GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       For the reasons stated in the Court’s Memorandum Opinion separately and

contemporaneously issued, Plaintiff Brian Karem’s motion for temporary restraining order and

preliminary injunction (ECF No. 2) is GRANTED. It is hereby:

       ORDERED that Defendants must restore Karem’s White House hard pass.

       SO ORDERED.


Dated: September 3, 2019                                       RUDOLPH CONTRERAS
                                                               United States District Judge
